United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-61110
                           Summary Calendar


ANASTASIA NKAMINE SIEWE,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 087 137
                        --------------------

Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Anastasia Nkamine Siewe seeks review of the Board of

Immigration Appeals’ (“BIA”) denial of her motion to reopen

immigration proceedings.    Reviewing for abuse of discretion, we

affirm for the following reasons:

     1.   Pursuant to immigration regulations, a filing fee is

          required in connection with the filing of a motion to

          reopen, unless the motion to reopen “is based

          exclusively on an application for relief [such as

          asylum] that does not require a fee.”    8 C.F.R. §

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                     No. 05-61110
                          -2-

     1003.24(b)(2)(i)(2005). Siewe’s motion to reopen is not

     based exclusively on an asylum application.    Siewe’s

     original application for asylum was withdrawn and the

     proceeding below addressed only the merits of her I-130

     request for adjustment of status.

          Siewe’s motion to reopen was based on a claim of

     ineffective assistance of counsel.   While that claim

     was related to advice Siewe received regarding asylum,

     Siewe’s motion to reopen did not address her

     eligibility for asylum, and she did not attach an

     asylum application to the motion.    See id. at

     § 1003.23(b)(3) (a motion to reopen for the purpose of

     acting on an application for relief must be accompanied

     by the application and all supporting documents).

2.   Because the basis of Siewe’s motion to reopen did not

     fall within the fee exemptions set out in § 1003.8, we

     agree with the BIA’s determination that a filing fee

     was required.

3.   Because we conclude that the BIA did not abuse its

     discretion in denying the motion to reopen for lack of

     a filing fee, we do not address Siewe’s argument that

     her motion met the requirements of In re Lozada, 19 I &

     N Dec. 637 (BIA 1988).



The petition for review is DENIED.